NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0318n.06

                                           No. 09-3791
                                                                                          FILED
                          UNITED STATES COURT OF APPEALS                              May 13, 2011
                               FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
RONALD WRIGHT,                                    )   NORTHERN DISTRICT OF OHIO
                                                  )
                                                  )
       Defendant-Appellant.                       )


       Before: MARTIN and SUTTON, Circuit Judges; GRAHAM, District Judge.*


       SUTTON, Circuit Judge. Ronald Wright challenges his classification as an armed career

criminal under 18 U.S.C. § 924(e). Relying on binding precedent, we affirm.


       Wright pleaded guilty to being a felon in possession of a firearm. In calculating his sentence,

the district court determined (1) that he was subject to the Armed Career Criminal Act (ACCA), 18

U.S.C. § 924(e), requiring a statutory minimum of 180 months, and (2) that his guidelines range was

180–210 months. The court imposed a 180-month sentence.




       *
         The Honorable James L. Graham, Senior United States District Judge for the Southern
District of Ohio, sitting by designation.
No. 09-3791
United States v. Wright

       On appeal, Wright argues that neither of his two fourth-degree burglary convictions under

Ohio law, see Ohio Rev. Code Ann. § 2911.12(A)(4), amounted to a “violent felony” under ACCA.

Wright did not raise the objection below, and accordingly plain error applies.


       No plain error occurred because there was no error. In United States v. Skipper, 552 F.3d
489, 492–93 (6th Cir. 2009), we held that a conviction under the same Ohio law amounts to a “crime

of violence” under the career offender designation in U.S.S.G. § 4B1.1. See also United States v.

McBee, 364 F. App’x 991 (6th Cir. 2010) (same). Because, as relevant here, “ we treat a‘crime of

violence’ under § 4B1.1(a) of the guidelines the same as a ‘violent felony’ under [ACCA],” United

States v. Ford, 560 F.3d 420, 421 (6th Cir. 2009), Skipper governs this case.


       In asking us to overrule (or sidestep) Skipper, Wright asks us to do what we cannot. Only

the en banc process, a material intervening Supreme Court decision or a relevant change to the

guidelines or ACCA would permit us to override Skipper. See Sykes v. Anderson, 625 F.3d 294, 319

(6th Cir. 2010); see also 6th Cir. R. 206(c). Nor does Chambers v. United States, 555 U.S. 122

(2009), decided the same day as Skipper, count as intervening Supreme Court precedent. Chambers

asked whether a statutory offense could contain multiple categories of offenses, and Wright does not

argue that Ohio Rev. Code § 2911.12(A)(4) presents a categorization problem. His complaint about

Skipper goes to its application of Begay v. United States, 553 U.S. 137 (2008), which the Supreme

Court decided nine months before Skipper.




                                               -2-
No. 09-3791
United States v. Wright

         Because the district court properly sentenced Wright to the statutory minimum sentence, his

reasonableness challenge is also meritless. See United States v. Higgins, 557 F.3d 381, 398 (6th Cir.

2009).


         For these reasons, we affirm.




                                                -3-